 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     GINA CARUSO,                                       Case No. 1:15-cv-00780-AWI-EPG (PC)
11
                  Plaintiff,                            ORDER FOLLOWING HEARING
12
           v.                                           (ECF NOS. 121, 135, & 137)
13
     OFFICER G. SOLORIO, et al.,
14
                  Defendants.
15

16          Gina Caruso (“Plaintiff”) is a state prisoner proceeding in forma pauperis with this civil
17   rights action filed pursuant to 42 U.S.C. § 1983. On March 29, 2019, the Court held a hearing
18   on several motions in this case, including Plaintiff’s motion to strike references to contraband
19   allegations (ECF No. 115), Plaintiff’s motion for contact visits (ECF Nos. 120 & 137),
20   Plaintiff’s request regarding allegedly inappropriate redactions (ECF No. 121), the parties’
21   request to extend the dispositive motion deadline (ECF No. 135), and Plaintiff’s supplemental
22   motion to compel (ECF No. 137).
23          Counsel Jenny Huang telephonically appeared on behalf of Plaintiff. Counsel Derrek
24   Lee telephonically appeared on behalf of Defendants.
25          For the reasons stated on the record at the hearing, IT IS ORDERED that:
26          1. Plaintiff’s supplemental motion to compel (ECF No. 137) is GRANTED as to the
27              request to depose Lieutenant Villegas.
28

                                                    1
 1   2. Plaintiff’s supplemental motion to compel (ECF No. 137) is GRANTED as to the
 2          request for additional time to take the deposition of Dr. Romero.
 3   3. Plaintiff’s supplemental motion to compel (ECF No. 137) is GRANTED as to the
 4          request for additional time to take the deposition defendant Solorio. However, the
 5          Court declines to issue any sanctions related to deposition of defendant Solorio that
 6          was previously scheduled for March 21, 2019.
 7   4. The deadline to complete the above-listed depositions is May 10, 2019. The parties
 8          shall meet and confer regarding dates for the depositions. No further deposition
 9          notices are required.
10   5. Each deposition shall last no longer than three hours.
11   6. The parties’ request to extend the dispositive motion deadline (ECF 135) is
12          GRANTED. The deadlines in this case are modified as follows:
13              a. The expert disclosure deadline is June 21, 2019.
14              b. The rebuttal expert disclosure deadline is July 26, 2019.
15              c. The expert discovery cutoff is August 30, 2019.
16              d. The dispositive motion filing deadline is November 15, 2019. Dispositive
17                   motions shall be noticed for hearing before District Judge Anthony W. Ishii.
18              e. The Pretrial Conference is set for April 15, 2020, at 1:30 p.m., in Courtroom
19                   2, before District Judge Anthony W. Ishii.1
20              f. Motion(s) for the attendance of incarcerated witnesses, if any, must be filed
21                   on or before February 14, 2020. Oppositions, if any, must be filed on or
22                   before March 16, 2020.
23              g. If Plaintiff wishes to have the United States Marshals Service serve any
24                   unincarcerated witnesses who refuse to testify voluntarily, Plaintiff must
25                   submit the money orders to the Court no later than March 16, 2020. In order
26                   to ensure timely submission of the money orders, Plaintiff must notify the
27

28   1
         Counsel for the parties are required to appear in person for the Pretrial Conference.

                                                        2
 1                   Court of the names and locations of her witnesses no later than February 14,
 2                   2020.
 3               h. The parties are ordered to file a Joint Pretrial Statement pursuant to Local
 4                   Rule 281(a)(2). The parties are further directed to submit a digital copy of
 5                   their Pretrial Statement in Word format, directly to Senior District Judge
 6                   Anthony W. Ishii’s chambers by email at AWIorders@caed.uscourts.gov.
 7                   Counsels’ attention is directed to Rules 281 and 282 of the Local Rules for
 8                   the Eastern District of California, as to the obligations of counsel in
 9                   preparing for the Pretrial Conference. The Court will insist upon strict
10                   compliance with those rules. In addition to the matters set forth in the Local
11                   Rules, the Joint Pretrial Statement shall include a Joint Statement of the Case
12                   to be used by the Court to explain the nature of the case to the jury during
13                   voir dire.
14               i. The Trial will be held on June 16, 2020, at 8:30 a.m., before District Judge
15                   Anthony W. Ishii.
16         7. This schedule should be considered firm, in the absence of an amendment to the
17            complaint or addition of parties.
18         8. As to Plaintiff’s request regarding allegedly inappropriate redactions (ECF No.
19            121), that request is DENIED. However, the Court is taking under submission
20            Plaintiff’s alternative argument that privilege has been waived. By April 5, 2019,
21            Defendants shall submit a statement as to whether Lieutenant Jeffrey Watkins
22            viewed any documents that Defendants withheld from Plaintiff as privileged, either
23            by withholding the documents or redacting sections of the documents.            If so,
24            Defendants shall describe generally what documents Lieutenant Watkins viewed.
25   \\\
26   \\\
27   \\\
28   \\\

                                                  3
 1        9. The hearing on the remainder of the motions is continued to April 1, 2019, at 2:00
 2              p.m.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     March 29, 2019                         /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4
